           Case 4:21-cv-00351-JM Document 5 Filed 05/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PATRICK L. SHERMAN                                                              PLAINTIFF
ADC #096304

v.                                CASE NO. 4:21-cv-00351-JM

JAMES M. MOODY, et al.                                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       IT IS SO ORDERED this 12th day of May, 2021.




                                           UNITED STATES DISTRICT JUDGE
